Citation Nr: 1607386	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  15-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES


1.  Whether new and material evidence to reopen a claim for service connection for bilateral pes planus (flat feet) has been received.

2.  Entitlement to service connection for a right hip disability, to include as secondary to bilateral flat feet.

3.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for right hip disability.

4.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided on December 20, 2010, at the St. Joseph Hospital, is addressed in a separate Board decision being issued simultaneously).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2014 rating decision in which the RO denied the Veteran's claims.  In February 2015, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in June 2015.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  
The Board observes that subsequent to the April 2015 SOC, additional VA treatment records dated through October 2015 have been uploaded to the Veteran's VBMS file.  However, review of these records reveals that they are  not relevant to the issues before the Board.  


As a final preliminary matter, the Board notes that in a June 2015 statement, the Veteran indicated that he has a right big toe disability due to an in-service injury.  As this matter has not been adjudicated by the  agency of original jurisdiction (AOJ), it is not properly before the Board; hence, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)  (2015). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a June 2007 rating decision, the RO denied service connection for bilateral flat feet; although notified of the denial in a June 2007 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  Evidence associated with the record since the June 2007 rating decision, when considered by itself, or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the previously denied claim, and does not raise a reasonable possibility of substantiating the service connection claim for bilateral flat feet.

4.  The Veteran's current right hip disability did not manifest until many years after service, and is not shown to be causally related to  service.

5.  As service connection is not in effect for bilateral flat feet, a claim for service connection for a right hip disability secondary to such disease is not a viable theory of entitlement.

6.  As service connection for right hip disability has not been established, a temporary total rating  based on surgical or other treatment requiring convalescence for the right shoulder is not assignable.

7.  Pertinent to the  April 2014 claim for increase, t the lay and medical evidence collectively suggests that the Veteran's duodenal ulcer has had  moderate continuous manifestations.

8.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the Veteran's duodenal ulcer disability,  and no claim of unemployability due to that disability has been raised.

CONCLUSIONS OF LAW

1.  The June 2007 rating decision in which the RO denied service connection for bilateral flat feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  As evidence received since the June 2007 final decision is not new and material, the criteria for reopening the previously denied service connection claim for bilateral flat feet are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a right hip disability, to include as secondary to bilateral flat feet, are not  met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The claim for a temporary total evaluation based on surgical or other treatment necessitating convalescence for right hip disability has no legal merit.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

5.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for duodenal ulcer are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

Also with respect to claims for increase, the VCAA's notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37  (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a September 2014 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection as well as an increased rating.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman and addressed what was necessary with respect to new and material evidence.  The October 2014 AOJ rating decision reflects the initial adjudication of the claims after issuance of the September 2014 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records as well as VA, private treatment records, as well as records from the Social Security Administration (SSA).  Also of record are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required.  

The Board acknowledges that the Veteran was not afforded a VA examination nor was a medical opinion obtained in connection with his petition to reopen his  claim for  service connection for bilateral flat feet.  However, as will be discussed below, no such examination or medical opinion is required in this appeal, as the Board finds that new and material evidence has not been received to reopen this claim since the prior denial.  See 38 C.F.R§ 3.159(c)(4)(iii) (2015); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007). 

Likewise, although no VA examination or medical opinion has been obtained in connection with the claim for service connection for right hip disability, also as explained below, on these facts, no such examination or opinion is required.  Relevant to the Veteran's increased rating claim, the Veteran was afforded a VA examination in October 2014.  Neither the Veteran nor his representative have alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected duodenal ulcer as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's duodenal ulcer disability claim and no further examination is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Request to Reopen

At the time of the prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Here, a June 2007 rating decision denied the Veteran's service connection claim for bilateral flat feet.  In the decision, the RO determined that the record failed to demonstrate that the Veteran's bilateral flat feet was related to his active military service.  

The evidence of record at the time of the June 2007 rating decision included the Veteran's statements, service treatment records that are negative for complaints, treatment, or findings of flat feet; VA treatment records dated from July 2005 to November 2006; VA Podiatry records dated from December 2004 to September 2006 that document flat feet; VA treatment records from April 2007 to May 2007; and SSA records.

Although notified of the denial in a June 2007 letter, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the June 2007 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In April 2014, the Veteran sought  to reopen his previously denied claim for service connection for bilateral flat feet.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's June 2007 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992). 

Evidence added to the claims file since June 2007 includes additional VA treatment records dated through March 2015; a September 2004 private treatment record from C.J.Z., D.P.M. that documents flat feet; and statements from the Veteran and his representative, on his behalf.

Treatment records reflect complaints of and treatment for a variety of conditions, to include bilateral flat feet.  The report of a September 2004 private evaluation details the Veteran's foot disability.  While the Board finds that this medical evidence is 'new' in that it was not previously before agency decision makers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection.  Inasmuch as the evidence includes no competent opinion or comment addressing the etiology of current flat feet, the evidence does not relate to the basis for the prior final denial that the Veteran's bilateral flat feet was not shown to be incurred in or aggravated by service.

As for the statements of the Veteran and/or his representative that he has current bilateral flat feet that is medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the June 2007 rating decision. As such lay assertions are essentially cumulative of lay statements previously of record, they are not "new" for purposes of reopening the claim. Even if new, however, the Board points out that such assertions, alone, would not provide a sufficient basis to reopen the claim.

The Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative is competent to report his observations of the Veteran's symptoms.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  However, the medical matter of the etiology of the Veteran's current bilateral flat feet is a complex medical matter within the province of trained medical professionals.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to opine as to the etiology of the disability at issue; hence, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214   (1993). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral flat feet are not met, and the June 2007 AOJ denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Right Hip Disability Claims 

The Veteran maintains that service connection is warranted for a right hip disability, primarily, as  secondary to bilateral flat feet.  He also seeks a temporary total evaluation due to surgical treatment of his right hip disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board observes that the Veteran's hip disability is diagnosed as avascular necrosis.  Such disease is not listed under 38 C.F.R. § 3.309(a).  

A total disability rating will be assigned for surgery of a service-connected disability requiring a convalescence period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First addressing primary (direct) service connection, the service treatment records are silent for any complaints of or treatment for a right hip disability.  During the November 1975 separation examination, the Veteran denied problems with his lower extremities, and clinical evaluation of the lower extremities was normal.  Thus, no right hip disability was shown in service.

Post-service VA treatment records document that the Veteran underwent a total hip replacement in March 2014 for avascular necrosis.  Notably, the diagnosed disability is not a chronic disease subject to presumptive service connection.   See 38 C.F.R. §§  3.307, 3.309.  Here, the first notation of a right hip disability was approximately 39 years since the Veteran's discharge from service. The Board points out that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Furthermore, there is no competent medical opinion even suggesting that there exists a medical relationship between the Veteran's service, and the right hip disability diagnosed so many years after service, and, on these facts, a remand to obtain such a medical opinion is not required.  
VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim.   38 U.S.C.A. § 5103A(d)(2)  (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet.App. 79, 83  (2006).

In this case, as indicated above, the Veteran has not specifically claimed that his right hip disability is related to service, and there is otherwise no competent, credible, and probative evidence even suggesting that there exists such a relationship.  Thus, the requirements to obtain a medical examination or opinion with respect to this theory of primary (direct) service connection is required.

Also for these reasons, there is no reasonable doubt to be resolved in the Veteran's favor on the matter of primary (direct) service connection. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

As for a secondary theory of entitlement, as indicated previously, the Veteran has primarily claimed that his  right hip disability results from his bilateral flat feet.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id; See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

Significantly, however, as discussed above, the Veteran is not entitled to service connection for bilateral flat feet, as his bilateral flat feet claim has not been reopened.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for a right hip disability as secondary to bilateral flat feet.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximately caused or aggravated his right hip disability, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claim of entitlement to service connection for a right hip disability is without legal merit.  Id.   

Also, as the Veteran's service connection claim for right hip disability is denied, there is also no legal basis upon which to award a temporary total evaluation based on surgical or other treatment necessitating convalescence for right hip disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).  As such, the claim for this benefit must too be denied as a matter of law.  See Sabonis, supra.


IV.  Increased rating

The Veteran is seeking a higher rating for his duodenal ulcer.  In written statements of record, he has asserted that he suffers from continuous symptoms that include nausea and abdominal pain. 

Historically, the Veteran was granted service connection for duodenal ulcer in a February 1976 rating decision.  A 10 percent rating has been in effect since September 1, 1990.  As this rating has been in effect for more than 20 years, such rating is protected and may not be reduced except by showing that such rating was based on fraud.  See 38 C.F.R. § 3.951(b) (2015).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran's service-connected duodenal ulcer is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Code 7305 which provides the rating criteria for a duodenal ulcer.  Under this diagnostic code provision, a 10 percent disability rating is warranted if the disability is mild with recurring symptoms once or twice yearly.  A 20 percent disability rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent disability rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

VA treatment records show ongoing treatment for, among others, duodenal ulcer.  The Veteran reports intermittent nausea and sharp abdominal pains.  The Veteran requires continuous medication for treatment.

During an October 2014 VA examination, the Veteran reported that he was  currently taking Omeprazole for his ulcer.  He reported being on this medication for several years and that it was  effective in relieving his symptoms.  The Veteran reported recent hospitalization with associated nausea and vomiting during which time his blood work was abnormal.  He reported the hospitalization was not for his ulcer but he received medication for his ulcer while there.  The Veteran indicated that he has had intermittent nausea for a little over a year.  He has been prescribed medication for the nausea which he takes about 3 times monthly.  Nausea medication relieves symptoms in a couple of hours.  He reported intermittent sharp abdominal pain 3-4 times month lasting 3-4 hour just above the umbilicus.  The examiner noted recurring episodes of symptoms that are not severe 4 or more times a year; abdominal pain occurs at least monthly, relieved by standard ulcer therapy; transient nausea 4 or more episodes per year, duration less than 1 day; no incapacitating episodes.  The examiner noted that the Veteran has a history of alcoholism with recent hospitalization for hypovolemic shock-likely from binge alcohol drinking and no oral intake for several days prior to admission.  There is no evidence of a gastrointestinal bleed in the records and the last endoscopy with biopsy in 2009 showed duodenitis but no ulcer noted.  The examiner noted that the Veteran's duodenal ulcer had no functional impairment with regard to employment.

As noted, in order to warrant a higher 20 percent rating under Diagnostic Code 7305, there must be moderate disability with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  While the medical evidence of record does not show that the Veteran experiences severe symptoms two to three times per year averaging 10 days in duration, the VA examiner did confirm that the Veteran would experience mild nausea and abdominal pain, four or more times annually and lasting less than one day.  The Veteran has consistently stated that he experiences daily nausea and abdominal pain.  Accordingly, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, his symptoms may be characterized as continuous moderate manifestations for which a 20 percent disability rating is assignable.

The Board finds, however, that the next higher 40 percent disability rating under Diagnostic Code 7305is not warranted as the disability has  not been manifested by moderately severe symptoms with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.

The Board also finds that there is no other diagnostic code that would afford the Veteran an even higher disability rating.  The Veteran has not been shown to have adhesions of the peritoneum (Diagnostic Code 7301), marginal ulcers (Diagnostic Code 7306), gastritis (Diagnostic Code 7307), post-gastrectomy syndrome (Diagnostic Code 7308), ulcerative colitis (Diagnostic Code 7323), resection of the small intestine (Diagnostic Code 7328), or resection of the large intestine (Diagnostic Code 7329).

As noted above, in assessing the severity of the Veteran's duodenal ulcer, the Board has considered the Veteran's assertions regarding his symptoms, the presence, nature and frequency of which he is competent to assert.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating requires clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, while considered, the lay assertions are not considered more persuasive than the objective clinical findings.  As  indicated above, the collective evidence supports assignment of the 20 percent rating herein awarded, but  does not support assignment of a higher rating for the Veteran's duodenal ulcer pursuant to any applicable criteria at any point pertinent to this appeal.

.  Additionally, the Board finds that at no pertinent point has the Veteran's duodenal ulcer been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's duodenal ulcer at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the residuals under consideration. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  As the Board has fully considered all of the Veteran's symptoms in evaluating the service-connected disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of the matter for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a total disability rating based on individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no evidence or allegation indicating that duodenal ulcer, alone, has actually or effectively precluded substantially gainful employment at any pertinent point.  See 38 C.F.R. § 4.16 (2015).  Under these circumstances, the matter of the Veteran's entitlement to a TDIU due to the disability under consideration had not been raised in conjunction with the claim for increase, and need not be addressed herein.

For all the foregoing reasons, the Board finds that a 20 percent, but no higher, rating for the Veteran's duodenal ulcer is warranted.  The Board has favorably applied the benefit-of-the-doubt doctrine in granting the 20 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rating for the disability (to include pursuant to Hart, supra) at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received to reopen the claim for service connection for bilateral high frequency hearing loss, the appeal as to this matter is denied.

Service connection for a right hip disability, to include as secondary to bilateral flat feet, is denied.

A temporary total evaluation based on surgical or other treatment necessitating convalescence for right hip disability is denied.

A 20 percent rating for duodenal ulcer, is granted, subject to the legal authority governing the payment of VA compensation.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


